DETAILED ACTION

Notice of Allowability

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/25/2022. The application is now in condition for allowance. 

	Allowable Subject Matter
Claims 1-4 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A rotary piston internal combustion engine,  including: a rotating shaft; wherein the rotating shaft further comprises two sides of the rotating shaft installed on two machine bases; front deflector rods and rear deflector rods fixed to two outer ends of the rotating shaft respectively, at an angle of 29 degrees; wherein the front deflector rods at the two outer ends are arranged in a radial direction of the rotating shaft at 180 degrees; and wherein the rear deflector rods at the two outer ends are arranged in the radial direction of the rotating shaft at 180 degrees; a combustion device and a compression device sequentially arranged between the two machine bases; wherein the combustion device further comprises: a rotary drum fixed to the rotating shaft; a piston strip in combination with rotating shaft; a flashboard in clearance fitting with the flashboard groove is arranged on the flashboard groove; two spaces are formed by an inner surface and the two inner ends face of the combustion cylinder, the surface of the rotary drum, the two opposite faces of the piston strip and the two opposite faces of the flashboard wherein each of the two spaces gradually shrunk in a rotating direction of the rotary drum is an exhaust cavity; and wherein each of the two spaces gradually enlarged in the rotating direction of the rotary drum is a combustion cavity; an air inlet pipe and an exhaust pipe being connected to two sides of the flashboard groove of the combustion cylinder respectively; wherein two ends of the exhaust pipe communicate with atmosphere and the exhaust cavity, wherein two ends of the air inlet pipe are connected with an air storage tank and the combustion cavity respectively, and wherein an air valve is arranged/positioned in the air inlet pipe; and a fuel injector and an electric spark controller arranged on the combustion cylinder on one side of the air inlet pipe; wherein the compression device further comprises: a rotary drum fixed to the rotating shaft a piston strip fixed to a surface of the rotary drum in the axial direction of the rotating shaft; a compression cylinder arranged outside the rotary drum and fixed to the two machine bases and wherein the piston strip of the rotary drum in the compression device and the piston strip of the rotary drum in the combustion device are arranged at an angle of 180 degrees; and wherein each of the front deflector rods moves forwards by 10 degrees in the rotating direction of the rotary drum in the radial direction where the piston strip on of the rotary drum on a side of said each of the front deflector rods is located; two sets of the lever mechanisms are installed on the two machine bases on the two sides respectively; wherein each of two sets of the lever mechanisms comprises; a bracket fixed to each of the two machine bases correspondingly and a lever hinged to the bracket; wherein an inner end of the lever is hinged to the flashboard on the rotary drum on the same side, an idler wheel is installed at an outer end of the lever; wherein the idler wheel makes instantaneous contact with said each of the front deflector rods rotating on a side of the idler wheel” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
February 22, 2022